     Thomas B. Hjerpe – SBN 172052
1    Jocelyn M. Godinho – SBN 275680
     Law Office of Hjerpe & Godinho, LLP
2    350 E Street, 1st Floor
     Eureka, CA 95501
3
     (707) 442-7262
     Attorney for Debtor(s)
4

5
                                UNITED STATES BANKRUPTCY COURT
6                               NORTHERN DIVISION OF CALIFORNIA
7    In re: LORRIE A. LOVEMAN,                        ) Case No.: 18-10519
                                                      )
8                                                     ) Chapter: 13
                    Debtors.                          )
9                                                     )
                                                      )
10

11
                               DECLARATION OF LORRIE LOVEMAN
                               REGARDING MORTGAGE PAYMENTS
12

13           Lorrie Loveman declares as follows:

14           1. I am a resident of Humboldt County, California and am over the age of eighteen years.
     I have personal knowledge of the matters contained herein and could competently testify thereto
15
     if required.
16
             2. I am the debtor in the above-entitled matter.
17
             3. I have made the post-petition mortgage payments for August 2018 and September
18
     2018 to the first, second and third mortgages, on my residence located at 867 Stagecoach Road,
19
     Trinidad, CA 95570.
20           4. Attached hereto is verification of the payments I made. In addition, I have attached
21   proof of the trustee payments.

22           I, declare under penalty of perjury, under the laws of the State of California, that the

23   foregoing is true and correct.

24            Executed on September 28, 2018, at Eureka, California.

25                                                  /s/ Lorrie Loveman______
                                                    Lorrie Loveman [6115]



     Case: 18-10519       Doc# 22      Filed: 10/02/18     Entered: 10/02/18 08:59:59        Page 1 of 9
Case: 18-10519   Doc# 22   Filed: 10/02/18   Entered: 10/02/18 08:59:59   Page 2 of 9
Case: 18-10519   Doc# 22   Filed: 10/02/18   Entered: 10/02/18 08:59:59   Page 3 of 9
Case: 18-10519   Doc# 22   Filed: 10/02/18   Entered: 10/02/18 08:59:59   Page 4 of 9
Case: 18-10519   Doc# 22   Filed: 10/02/18   Entered: 10/02/18 08:59:59   Page 5 of 9
Case: 18-10519   Doc# 22   Filed: 10/02/18   Entered: 10/02/18 08:59:59   Page 6 of 9
Case: 18-10519   Doc# 22   Filed: 10/02/18   Entered: 10/02/18 08:59:59   Page 7 of 9
Transaction


  Name
                                                                     Status
  Lorrie Loveman
                                                                     Complete

  Address
  Po box 1116, Trinidad, CA, 95570                                   Transaction ID
                                                                     3943316


  Trustee Name            Case Number                                Amount
  David Burchard          18-10519                                   $2,000.00


  Date Arrived
  September 17, 2018


  Date Started                Date Cleared
  September 10, 2018          September 14, 2018


  Account Number
  XXXXXX4191




 Case: 18-10519        Doc# 22       Filed: 10/02/18   Entered: 10/02/18 08:59:59     Page 8 of 9
Transaction


  Name
                                                                     Status
  Lorrie Loveman
                                                                     Pending

  Address
  Po box 1116, Trinidad, CA, 95570                                   Transaction ID
                                                                     4002686


  Trustee Name            Case Number                                Amount
  David Burchard          18-10519                                   $2,000.00


  Date Started                Date Cleared
  September 24, 2018


  Account Number
  XXXXXX4191




 Case: 18-10519        Doc# 22       Filed: 10/02/18   Entered: 10/02/18 08:59:59     Page 9 of 9
